CARL R. GAERTNER, Judge,
dissenting.
I respectfully dissent. Successive motions under Rule 27.26 are prohibited *494“whether or not the first motion is decided adversely to petitioner, withdrawn or dismissed, because Rule 27.26(c) says “ 'the motion shall include every ground known to the prisoner.’ See Caffey v. State, Mo. Sup., 467 S.W.2d 857, 859.” (emphasis added). Newman v. State, 481 S.W.2d 3, 5 (Mo.1972). The explicit reference to this decision of the Missouri Supreme Court by the trial judge herein was tantamount to a finding, patent on the face of the petition, that no ground for relief asserted therein could not have been raised in the first motion. Because his sole complaint relates to the alleged failure of his trial counsel to preserve claimed trial errors for appellate review, it is obvious petitioner had knowledge of these matters at the time he filed his first motion. Moreover, on his direct appeal we gratuitously reviewed the record and found no manifest injustice or miscarriage of justice. State v. Lewis, 637 S.W.2d 93, 94 (Mo.App.1982).
It seems to me that to remand this cause for the sole purpose of compelling the trial judge to state in a more formal manner that which is obvious from the face of the pleadings and which she has already stated in a less technical form is an unnecessary imposition of “make-work” upon an already overburdened trial court.
Therefore, I dissent.